COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Senior Judge Cole
Argued at Richmond, Virginia


HAROLD FRANCIS SHEPPARD
                                           MEMORANDUM OPINION * BY
v.           Record No. 0571-95-2           JUDGE MARVIN F. COLE
                                               APRIL 9, 1996
CYNTHIA CAUDLE SHEPPARD


               FROM THE CIRCUIT COURT OF HENRICO COUNTY
                        George F. Tidey, Judge

             Carolyn P. Carpenter (Carpenter, Woodward &
             Wagner, P.L.C., on briefs), for appellant.

             Jeffrey L. Galston (Hyder, Lowe & Galston, on
             brief, for appellee.



        Harold Francis Sheppard, appellant, appeals from a final

order entered in the Henrico County Circuit Court on February 15,

1995.     He presents the following issues for our review:
             1. Whether the trial court erred by including in
        its judgment $17,071.67 awarded by a North Carolina
        court, when wife had registered the foreign decree and
        begun execution;

             2. Whether wife's claim for $17,071.67, plus
        interest, is barred by the doctrine of res judicata;
             3. Whether the trial court erred in applying the
        doctrine of specific performance to enforce the foreign
        judgment;

             4. Whether there was sufficient evidence to
        support the trial court's finding that husband failed
        to pay $900 per month on the Central Carolina Bank
        loan; and

             5. Whether the trial court erred by failing to
        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     give husband credits allowed him under the North
     Carolina order.


     In addition to the above issues, Cynthia Caudle Sheppard,

appellee, presents for our review the following:
          1. Whether the trial court failed to give the
     North Carolina order full faith and credit; and

          2. Whether the trial court erred in failing to
     recognize the North Carolina court order of specific
     performance.


     Cynthia Caudle Sheppard (wife) and Harold Francis Sheppard

(husband) were married in Guilford County, North Carolina, on

March 11, 1987.   They separated on or about April 16, 1989.   They

negotiated and executed a property settlement agreement dated

May 26, 1989.   The agreement was incorporated by reference into a

divorce decree on November 30, 1990, in North Carolina Guilford

County District Court.   Later, husband brought an action against

wife in the same court for rescission of the agreement on the

ground that the agreement had been entered into under duress and

undue influence, alleging that wife had breached the agreement.

Wife filed a counter-suit, alleging that husband had breached the

agreement and asking for specific performance of the agreement.
     A jury trial was held on February 24, 1993, and the jury

determined that the agreement was not entered into under duress

or undue influence and that wife had not breached the agreement.

The jury further determined the amount that husband owed wife

under the terms of the agreement.     In an order, nunc pro tunc on

May 24, 1993, the court adjudged, ordered and decreed as follows:
          1. Husband was ordered to pay to wife the sum of


                                -2-
     $17,071.67, together with interest at the legal rate,
     from May 5, 1993, for arrearages due under the
     agreement.

          2. Both parties were ordered not to make any
     further withdrawals from the equity line account at
     First Home Federal Savings and Loan Association (now
     Central Carolina Bank) and that all future payments
     made to the account would be applied to principal and
     interest owed on the account.

          3. Specific performance of the agreement was
     decreed to the following extent:

                 (a) Effective March 1, 1993, husband was
            ordered to pay the principal and interest
            monthly payment on three loans encumbering
            wife's residence: City of Greensboro loan;
            HUD loan (now Windover Funding); and First
            Home Federal Savings and Loan Association
            (now Central Carolina Bank) loan.
                 (b) Husband was ordered to pay to wife
            $145.00 monthly toward utilities.

                 (c) Husband was ordered to pay to wife
            $227.50 monthly for spousal support, subject
            to a credit for any auto liability insurance
            premiums paid by husband on behalf of wife
            subsequent to June 30, 1991, and subject to a
            credit for rent received on wife's residence.

                 (d) Husband was ordered to pay $300
            monthly to wife's attorneys as payment toward
            an award of $10,000 attorney's fees.


     Husband moved from North Carolina to Henrico County,

Virginia.   On May 26, 1994, wife filed a Bill of Complaint in the

Henrico County Circuit Court in an equity suit, seeking recovery

of the amount of the North Carolina judgment as well as

additional costs and arrearages since the entry of the North

Carolina order on May 24, 1993.    The prayer of her Bill of

Complaint was that specific performance of the agreement and the




                                  -3-
Guilford District Court's order be decreed and ordered, and that

other general equitable relief be granted to her, including civil

contempt and attorney's fees.    Husband filed an Answer and

special pleas of Res Judicata and/or Collateral Estoppel.       Upon

trial of the issues, wife was granted a recovery of $37,348.89,

based upon the North Carolina outstanding judgment of $17,071.67,

together with interest in the amount of $2,048.60, additional

arrearages in the amount of $13,228.62, and $5,000 in attorney's

fees.    Husband has appealed the court's decision.
        In addition to the suit, wife registered the North Carolina

judgment order in the clerk's office of the Henrico Circuit Court

under the provisions of Code § 8.01-465.2.

        Husband contends that the trial court erred when it entered

a judgment in the amount of $17,071.67 against him because a

judgment in the same amount arising out of the same facts had

been granted in North Carolina, making two judgments against him

for the same cause of action.    He concludes that the doctrine of
res judicata bars this Court from entering a second judgment.

Furthermore, he alleges that the North Carolina judgment has been

registered in the Henrico County Circuit Court and a second

judgment in Virginia is improper.       In this case, a North Carolina

court has entered a valid judgment against the husband and has

decreed specific performance of the terms of a valid property

settlement agreement.    The status of the North Carolina agreement

has been determined in North Carolina and a North Carolina court




                                  -4-
has ordered specific performance of the agreement.   Payment of

the arrearages and future installment payments have become

absolute and vested in North Carolina.

       Even if the courts of Virginia were not compelled to do so

under the full faith and credit clause of the federal

constitution, "upon principles of comity they may establish as

their own decree a foreign decree . . ., with the same force and

effect as if it had been entered in Virginia, provided, of

course, the foreign decree violates no public policy of

Virginia."    See McKeel v. McKeel, 185 Va. 108, 113, 37 S.E.2d
746, 749 (1946).   Moreover, such a result now seems required by

the Uniform Interstate Family Support Act, Code § 20-88.32, et

seq.    See also Code § 8.01-465.2; Alig v. Alig, 220 Va. 80, 84,

255 S.E.2d 494, 497 (1979).   We find no merit to the husband's

contention.   Furthermore, we find the doctrine of res judicata

not applicable.    The Henrico Circuit Court has not entered a

separate and independent judgment against husband.   The

proceeding here is ancillary to the North Carolina judgment in an

effort to enforce the terms of a judgment of a sister state.

       Both husband and wife raise the issue whether the trial

court should have applied the doctrine of specific performance.

As we view the record, the court did not grant specific

performance of the property settlement agreement or the North

Carolina judgment.   In a letter to counsel, the trial judge

stated he assumed husband would comply with the terms of the



                                 -5-
agreement.   The North Carolina order decreed specific performance

of the agreement.

     Our Supreme Court has upheld the wife's right to sue for

specific performance of a contract for spousal support,

emphasizing that equitable relief extended to collection of

arrearages and "to 'relief to cover payments thereafter falling

due.'"   Chattin v. Chattin, 245 Va. 302, 307-08, 427 S.E.2d 347,

351 (1993) (citation omitted). The Court further stated:
     The wife did not have an adequate remedy at law because
     she either would have to sue on the contract each time
     the husband failed to make a payment, or wait until a
     significant arrearage had accumulated before filing
     suit. Under either option, her legal remedy would be
     inadequate to "reach the whole mischief." Further, the
     husband's support arrearages were great and the trial
     court had no reason to believe that his future
     compliance would be forthcoming.

Id. at 308, 427 S.E.2d at 351 (citation omitted).    See also Hupp

v. Hupp, 239 Va. 494, 391 S.E.2d 329 (1990).

     In accordance with the same principles, we hold that the

trial court abused its discretion in failing to decree specific

performance of the property settlement agreement as was done in

the North Carolina order.

     Husband contends that the evidence was insufficient to

support the trial court's finding that he should pay $900 monthly

on the equity line loan with Central Carolina Bank, successor to

First Home Federal Savings and Loan Association.    The North

Carolina judgment requires that husband pay "the principal and

interest required pursuant to the terms of the equity line loan."



                                -6-
The record establishes that Central Carolina Bank requires only

the interest payment at the present time and does not require any

contribution toward principal.   Therefore, we hold that the trial

court erred in assessing an additional $400 monthly charge

against husband.   Husband is entitled to an adjustment of $400

per month for each month that is included within the arrearage of

$13,228.62.    If the bank should adjust its requirements in the

future, the amount to be paid by the husband shall likewise be

adjusted.   In other words, husband is required to pay "the

principal and interest required pursuant to the terms of the

equity line loan."   Since the record does not reflect the number

of months charged to the husband, we remand the case back to the

trial court to make such determination and give credit to the

husband for the amount included, if any.
     Husband claims that the trial court's decision fails to give

him credits for rent on the wife's residence, liability insurance

on her automobile, mortgage interest tax deduction received by

wife, and payments he made to her in the amount of $1,887.23.

     The North Carolina judgment provides that "any rent proceeds

which the [wife] should henceforth receive from a boarder in her

home should be a credit against any amounts payable by the

[husband] under the aforesaid separation agreement and property

settlement."   Husband asserts that he should be given a credit at

the rate of $350 per month for the period March 1993 through

October 1994 totaling $7,000.    He also contends that he should




                                 -7-
receive a credit of $350 per month for the period from August

1993 to March 1994 when she provided free room and board for her

nephew.    This amounts to $2,800, making a total credit of $9,800

for rent.

        The wife testified that she gave husband a credit of $250

monthly from March 1993 through June 1993.    Her boarder changed

jobs and could not pay $250 monthly.    In order to keep her, the

rent was reduced to $100 monthly from July 1993 through June

1994.    In June 1994 wife found out that her residence was in a

historic district and that she could not charge rent because it

was a one-family unit.    Thereafter, she received no rent but

permitted her boarder to remain because she was scared to live

there alone.    In her calculations, husband was given a credit of

$1,700 for rent.    She made no charge to her nephew for rent.    We

find credible evidence in the record to support the conclusion

that wife has given a credit to husband for all sums she received

as rent.    The agreement did not require her to rent any part of

her residence or make any attempt to fix the rent she would

charge.
        Husband claims that he is entitled to a credit of $755.59

that he paid on behalf of wife for automobile liability insurance

from March 1993 until October 1994.     He claims a similar credit

of $1,045.77 for sums he paid from June 30, 1991 to March 1993,

making a total of $1,801.36.

        The agreement dated May 26, 1989, provided the wife was




                                  -8-
entitled to possession of the Acura automobile from the date of

the agreement until husband purchased a new car for wife, at

which time the Acura was to be transferred to husband.   Husband

agreed to purchase a new car comparable to a new 1989 Honda

Accord for wife within six months from the date of the agreement.

Husband also agreed to pay the automobile insurance on the car

for one year from the date of purchase of the new vehicle.

     The new car was purchased on June 30, 1990, and husband paid

the liability insurance through June 30, 1991.   Husband claims he

is entitled to a credit for liability insurance premiums he paid

on behalf of wife after June 30, 1991.   The trial judge found

that he did not prove this claim by a preponderance of the

evidence.
     Husband's exhibit 7 documents insurance coverage for the

period ending January 14, 1991, which is irrelevant to the period

involved in this claim.   The two other exhibits related to

husband's claim are confused and erroneous.   Therefore, we find

credible evidence in the record to support the decision of the

trial court that this claim for credit was not proved.

     Husband contends that he is entitled to a credit of

$1,472.27, the value of the tax benefit received by wife for a

mortgage interest tax deduction.   The record establishes that

husband was not entitled to a tax deduction for interest paid on

the residence mortgage, although he made the mortgage payment,

because he did not own or reside in the home.    Therefore, husband




                                -9-
agreed to wife taking the deduction.   She never agreed to give

him a credit and he was not entitled to the deduction.   The trial

court did not err in refusing to grant a credit to husband for

the tax deduction.

     Husband claims that he made payments to wife pursuant to the

terms of the property settlement agreement in the amount of

$1,887.23.   The claims presented do not prove that they represent

expenses for which wife is responsible under the terms of the

agreement.
     For the above reasons, we reverse the decision of the trial

court and remand for further proceedings for modification of its

decree as follows: (1) award specific performance in accordance

with the terms of the North Carolina decree; (2) adjust the

arrearage figures to reflect any credit due husband for amounts

he paid in addition to the $500 monthly interest payment on the

Central Carolina Bank loan; (3) modify the decree to include

interest at the North Carolina legal rate from October 31, 1994,

until paid; and (4) adjust the decree to include a reasonable

attorney's fee and court costs to wife for this appeal.
                                   Reversed and remanded for
                               further proceedings.




                               -10-